Citation Nr: 1827632	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-17 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in from August 1962 to February 1966 and from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a videoconference hearing in April 2015 and Travel Board hearing in February 2018.  Transcript of both hearings is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before the claim can be adjudicated. 

In a May 2016, the Board granted service connection for hearing loss and tinnitus.  Review of the record shows that this decision has not been implemented and a disability rating has not been assigned for hearing loss and tinnitus.  As the analysis of whether a TDIU is warranted is based on consideration of all of the Veteran's service-connected disabilities, the Board must ensure that the Veteran's hearing loss and tinnitus have been assigned disability before adjudicating the claim. 

Furthermore, the Board finds that medical opinion regarding the impact of the Veteran's functional impairment, due to all of his service-connected disabilities, is necessary to adjudicate the claim.  



Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. Effectuate the grant of service connection for hearing loss and tinnitus. 

3. After completion of directives #1-#2, forward the claims file to the appropriate VA examiner to determine the impact of the Veteran's service-connected disabilities on his ability to work.  If the examiner determines that the opinion requested cannot be provided without in-person examination, then an in-person examination should be scheduled.

Specifically, the examiner should discuss the functional impairment caused by the Veteran's service-connected diabetes, prostate cancer, diabetic nephropathy, bilateral peripheral neuropathy of the lower extremities, bilateral peripheral vascular disease of the lower extremities, erectile dysfunction, bilateral hearing loss, and tinnitus, which may interfere with his ability to work.  

The examiner should comment on what types of employment the Veteran could maintain (if any) in light of his functional impairment.

The examiner should consider the Veteran's statements regarding the functional impairment he experiences that prevent him from working.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Then, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




